Citation Nr: 1026259	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION


The Veteran served on active duty from January 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO)
in Muskogee, Oklahoma.  This case has been advanced on the 
Board's docket.

This appeal was previously before the Board in February 2010 when 
it was remanded for further development consistent with an 
October 2009 Joint Motion for Remand, filed by both parties in 
the case.  Such development having been completed, the appeal has 
been returned to the Board for further review.

The Veteran presented testimony at a Travel Board hearing chaired 
by the undersigned Veterans Law Judge in June 2008.  A transcript 
of the hearing is associated with the claims file.

The record reflects that in May 2010, subsequent to a 
Supplemental Statement of the Case issued the previous month, the 
Veteran submitted additional lay statements pertaining to his 
bilateral knee disorder.  The Veteran did not waive his right to 
initial RO review of this evidence prior to submission to the 
Board.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37, 
20.1304.  However, as the Board is granting the benefit sought on 
appeal in this case, referral of this evidence for initial RO 
review is not necessary.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

The evidence is at least in equipoise in showing that the 
Veteran's currently-shown bilateral knee disorder is related to 
service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder 
are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

As the Board is granting the benefit sought on appeal, a 
discussion of VA's duties to notify and assist is not necessary.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Service connection may be granted for disability resulting from 
injury suffered or disease contracted in the line of duty, or for 
aggravation in service of a pre-existing injury or disease.  
38 U.S.C.A. § 1110.  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time or by 
showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted for 
any disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

Analysis

The Veteran contends that his currently-shown osteoarthritis of 
the knees is the result of an in-service injury.

The service treatment records are silent for complaints or 
treatment regarding the Veteran's knees, with the November 1945 
separation examination reflecting no abnormalities of the knees 
and no history of illness or injury other than the "usual 
childhood diseases."  The earliest medical evidence describing 
knee problems is a March 2003 private medical report, which 
reflects that the Veteran reported twisting his right knee two 
months prior, and a diagnosis of osteoarthritis of the knees.

Nevertheless, the Veteran has consistently asserted that he 
sustained injuries to his knees when he fell off a bulldozer and 
landed on both knees while serving in the South Pacific.  He 
maintains that he was treated in the sick bay and used crutches 
for several weeks.  The record contains lay statements from 
fellow service members, which describe the Veteran's use of 
crutches during service, and family members, which relate 
complaints of knee problems since service.  At the June 2008 
Travel Board hearing, the Veteran testified that he did not 
report the injury to his knees at his separation physical because 
he did not want his discharge to be delayed (T-20).  
Additionally, he and his wife testified that he received 
cortisone injections for his knees off and on since 1950 (T-16).  
These statements concerning the Veteran's symptoms during and 
since service involve matters capable of lay observation, and are 
deemed to be competent evidence, and as there is no record 
contradicting these contentions, the statements are deemed 
credible.  

Given the credible lay evidence of an in-service injury to the 
Veteran's knees and continued knee problems since that time, and 
consistent with the October 2009 Joint Motion for Remand, the 
Board remanded the Veteran's claim in order to obtain a medical 
opinion addressing the etiology of any currently-shown bilateral 
knee disability.

The report of an April 2010 VA examination reflects an X-ray 
diagnosis of degenerative osteoarthritis of the knees 
bilaterally, and the VA examiner's opinion that this condition is 
at least as likely as not a result of the reported in-service 
injury to the Veteran's knees.  In support of this determination, 
the examiner noted that while the service records did not 
document the reported fall off the bulldozer, the Veteran had 
been consistent in his report of the incident, and that he had 
denied any post-service injury that would explain his current 
knee conditions.

A Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  See 
38 C.F.R. § 3.102.  Here, in view of the credible lay evidence of 
an injury to the Veteran's knees during service and continued 
knee problems since, as well as a specific medical opinion 
linking the Veteran's current bilateral knee disorder to service, 
the Board finds that the evidence is at least in equipoise and, 
resolving all reasonable doubt in favor of the Veteran, service 
connection for a bilateral knee disorder is warranted.


ORDER

Service connection for a bilateral knee disorder is granted.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


